Citation Nr: 1740242	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  14-29 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for prostate enlargement, to include as due to herbicide agents.  

2.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide agents.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The Veteran served on active duty from April 1967 to April 1971.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran requested a hearing before the Board in an August 2014 substantive appeal.  However, in a subsequent July 2015 statement, he indicated that he no longer wished to participate in such a hearing.  Under these circumstances, the Board finds that the Veteran has been afforded his opportunity for a hearing and that his request to testify before the Board has been withdrawn.  38 C.F.R. § 20.704(e) (2017).  

In April 2016, the appeal was remanded for further evidentiary development.

The April 2016 Board decision also remanded issues seeking service connection for a bilateral leg condition claimed as cellulitis of the feet and swelling of the legs.  A January 2017 rating decision awarded service connection for peripheral arterial disease/peripheral vascular disease of each leg, evaluated as 20 percent disabling for each leg, effective September 28, 2010.  The rating decision also awarded service connection for hallux valgus of each foot, evaluated as noncompensable, effective September 28, 2010.  As these awards represent full grants of the claims previously appealed, they are no longer before the Board and will not be addressed further.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In April 2016, the Board remanded the Veteran's claims in part for referral to the U.S. Army Joint Services Records Research Center (JSRRC) to corroborate the Veteran's alleged exposure to herbicide agents while stationed at Takhli Royal Thailand Air Force Base in Thailand.  While the case was again reviewed by a VA JSRRC Coordinator, the record does not clearly reflect that it was referred to the JSRRC as directed.  Specifically, if such a request was actually made, there is no evidence of JSRRC's response.  Unfortunately, the AOJ has not substantially complied with this remand directive; thus, further remand is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send a request to the JSRRC for verification of the Veteran's statements claiming he was exposed to an herbicide agent while stationed at Takhli Royal Thailand Air Force Base in Thailand.  If the AOJ is notified by JSRRC that additional information is needed from the Veteran to conduct a search for evidence that might corroborate his in-service exposure to herbicide agents, then the Veteran should be contacted and informed of the information needed.  

2.  After the completion of the above and any other development deemed necessary, readjudicate the issues on appeal.  If either benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




